
	
		II
		110th CONGRESS
		2d Session
		S. 3119
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To stimulate the economy by encouraging energy
		  efficiency, infrastructure and workforce investment, and homeownership
		  retention, and by amending the Internal Revenue Code of 1986 to provide certain
		  business tax relief and incentives, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Economic Recovery Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Tax provisions
					Sec. 101. Credit for replacement of wood-burning stoves meeting
				environmental standards.
					Sec. 102. Renewable electricity production credit.
					Sec. 103. Permanent increase in limitations on expensing of
				certain depreciable business assets; study on expensing limits.
					Sec. 104. 15-year straight-line cost recovery for qualified
				restaurant property.
					TITLE II—Energy provisions
					Sec. 201. Weatherization assistance.
					Sec. 202. Energy Star programs.
					TITLE III—Transportation provisions
					Subtitle A—Build America bonds
					Sec. 301. Credit to holders of Build America bonds.
					Sec. 302. Transportation Finance Corporation.
					Subtitle B—Commercial Truck Fuel Savings
					Sec. 311. Short title.
					Sec. 312. Findings.
					Sec. 313. Definitions.
					Sec. 314. Waiver of highway funding reduction relating to
				weight of vehicles using Interstate System highways.
					Sec. 315. GAO truck safety demonstration report.
					Sec. 316. Responsibilities of States.
					TITLE IV—Workforce development
					Sec. 401. Statewide and local workforce investment
				systems.
					TITLE V—Housing provisions
					Sec. 501. Insurance of homeownership retention
				mortgages.
					Sec. 502. Study of auction or bulk refinance
				program.
				
			ITax
			 provisions
			101.Credit for
			 replacement of wood-burning stoves meeting environmental standards
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
					
						25E.Replacement of
				wood-burning stoves
							(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified stove replacement expenditures paid or incurred by the
				taxpayer for the taxable year.
							(b)LimitationThe
				amount of the credit under subsection (a) with respect to the replacement of
				each non-compliant wood stove shall not exceed $500.
							(c)Qualified stove
				replacement expendituresFor purposes of this section—
								(1)In
				generalThe term qualified stove replacement
				expenditures means expenditures made by the taxpayer for the purchase
				and installation of a compliant stove which—
									(A)is installed in a
				dwelling unit located in the United States, and
									(B)replaces a
				noncompliant wood stove used in such dwelling unit.
									Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the compliant stove.(2)Compliant
				stoveThe term compliant stove means—
									(A)a wood-burning
				stove which meets the requirements set forth in the Standards of
				Performance for New Residential Wood Heaters issued by the
				Environmental Protection Agency, and
									(B)a pellet or
				corn-burning stove.
									(3)Noncompliant
				wood stoveThe term noncompliant wood stove means
				any wood-burning stove that is not a compliant stove.
								(d)Joint
				occupancy, cooperative housing corporations, and when expenditure
				madeRules similar to the rules of paragraphs (4), (5), and (8)
				of section 25D(e) shall apply for purposes of this section.
							(e)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
							(f)TerminationThis
				section shall not apply to expenditures made after December 31,
				2010.
							.
				(b)Conforming
			 amendments
					(1)Subsection (a) of
			 section 1016 of the Internal Revenue Code of 1986 is amended—
						(A)by striking
			 and at the end of paragraph (35),
						(B)by striking the
			 period at the end of paragraph (36) and inserting , and,
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(37)to the extent
				provided in section 25E(e), in the case of amounts with respect to which a
				credit has been allowed under section
				25E.
								.
						(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
						
							Sec. 25E. Replacement of
				wood-burning stoves..
						
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures for stoves purchased after the date of the enactment of this
			 Act.
				102.Renewable
			 electricity production credit
				(a)ExtensionSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended by striking
			 January 1, 2009 each place it appears in paragraphs (1), (2),
			 (3), (4), (5), and (7) and inserting January 1, 2012.
				(b)Repeal of
			 municipal solid waste as qualified resource
					(1)In
			 generalParagraph (1) of section 45(c) of the Internal Revenue
			 Code of 1986 is amended by inserting and at the end of
			 subparagraph (F) and by striking subparagraph (G).
					(2)Conforming
			 amendmentSubsection (d) of section 45 of such Code is amended by
			 striking paragraph (6).
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
					(c)Extension of
			 credit for residential energy efficient propertySubsection (g)
			 of section 25D of the Internal Revenue Code of 1986 (relating to termination)
			 is amended by striking December 31, 2008 and inserting
			 December 31, 2012.
				103.Permanent increase
			 in limitations on expensing of certain depreciable business assets; study on
			 expensing limits
				(a)In
			 generalSubsection (b) of
			 section
			 179 of the Internal Revenue Code of 1986 (relating to
			 limitations) is amended—
					(1)by striking $25,000 and all
			 that follows in paragraph (1) and inserting $128,000.,
					(2)by striking
			 $200,000 and all that follows in paragraph (2) and inserting
			 $512,000.,
					(3)by striking
			 after 2007 and before 2011, the $125,000 and $500,000 in
			 paragraph (5)(A) and inserting after 2008, the $128,000 and the
			 $512,000,
					(4)by striking
			 2006 in paragraph (5)(A)(ii) and inserting 2007,
			 and
					(5)by striking
			 paragraph (7).
					(b)Study
					(1)In
			 generalThe Secretary of the Treasury shall conduct a study on
			 the use and impact of increased limitations on expensing of depreciable
			 business assets under section 179 of the Internal Revenue Code of 1986,
			 including—
						(A)the use of
			 expensing following the increase of limitations in 2003, 2007, and 2008;
						(B)the impact of
			 higher limitations on expensing on small businesses, including information on
			 businesses by size and industry; and
						(C)the impact of
			 higher limitations on expensing on economic activity, including business
			 investment, business expansion, and job growth.
						(2)ReportThe
			 Secretary of the Treasury shall, not later than one year after the date of the
			 enactment of this Act, submit a report on the results of the study required
			 under paragraph (1) to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				104.15-year
			 straight-line cost recovery for qualified restaurant property
				(a)In
			 generalClause (v) of section 168(e)(3)(E) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
				IIEnergy
			 provisions
			201.Weatherization
			 assistanceSection 422 of the
			 Energy Conservation and Production Act (42 U.S.C. 6872) is amended to read as
			 follows:
				
					422.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out the weatherization program under
				this part—
						(1)$1,000,000,000 for fiscal year 2009;
						(2)$1,200,000,000
				for fiscal year 2010; and
						(3)$1,400,000,000
				for fiscal year
				2011.
						.
			202.Energy Star
			 programsThere are authorized
			 to be appropriated for use in carrying out the Energy Star program under
			 section 324A of the Energy Policy and Conservation Act (42 U.S.C.
			 6294a)—
				(1)to the
			 Administrator of the Environmental Protection Agency, $100,000,000 for each
			 fiscal year; and
				(2)to the Secretary
			 of Energy, $12,000,000 for each fiscal year.
				IIITransportation
			 provisions
			ABuild America
			 bonds
				301.Credit to
			 holders of Build America bonds
					(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable credit to holders of
			 certain bonds) is amended by adding at the end the following new
			 section:
						
							54A.Credit to
				holders of Build America bonds
								(a)Allowance of
				creditIf a taxpayer holds a Build America bond on 1 or more
				credit allowance dates of the bond occurring during any taxable year, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of the credits determined under
				subsection (b) with respect to such dates.
								(b)Amount of
				credit
									(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a Build America bond is 25
				percent of the annual credit determined with respect to such bond.
									(2)Annual
				creditThe annual credit determined with respect to any Build
				America bond is the product of—
										(A)the applicable
				credit rate, multiplied by
										(B)the outstanding
				face amount of the bond.
										(3)Applicable
				credit rateFor purposes of paragraph (2), the applicable credit
				rate with respect to an issue is the rate equal to an average market yield (as
				of the day before the date of sale of the issue) on outstanding long-term
				corporate debt obligations (determined in such manner as the Secretary
				prescribes).
									(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
										(A)March 15,
										(B)June 15,
										(C)September 15,
				and
										(D)December
				15.
										Such term
				includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
									(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
									(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(2)the sum of the
				credits allowable under this part (other than subpart C, section 1400N(l), and
				this section).
									(d)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
								(e)Build America
				bondFor purposes of this section, the term Build America
				bond means any bond issued as part of an issue if—
									(1)95 percent or
				more of the proceeds of such issue are to be used for expenditures incurred
				after the date of the enactment of this section for 1 or more qualified
				projects pursuant to an allocation of such proceeds to such project or projects
				by the Transportation Finance Corporation,
									(2)the bond is
				issued by the Transportation Finance Corporation and is in registered form
				(within the meaning of section 149(a)),
									(3)the
				Transportation Finance Corporation certifies that it meets the State
				contribution requirement of subsection (l) with respect to such project, as in
				effect on the date of issuance,
									(4)the
				Transportation Finance Corporation certifies that the State in which an
				approved qualified project is located meets the requirement described in
				subsection (m),
									(5)the face amount
				of such bond, when added to the face amount of all Build America bonds
				previously issued in the calendar year, does not exceed the Build America bond
				limitation for such year under subsection (g),
									(6)the term of each
				bond which is part of such issue does not exceed 30 years,
									(7)the payment of
				principal with respect to such bond is the obligation of the Transportation
				Finance Corporation, and
									(8)the issue meets
				the requirements of subsection (h).
									(f)Qualified
				projectFor purposes of this section, the term qualified
				project means the capital improvements to any transportation
				infrastructure project of any governmental unit or other person, including
				roads, bridges, rail and transit systems, ports, and inland waterways, proposed
				by 1 or more States and approved by the Transportation Finance Corporation, but
				does not include costs of operations or maintenance with respect to such
				project.
								(g)Limitation on
				amount of bonds designated
									(1)National
				limitationThere is a Build America bond limitation for each
				calendar year. Such limitation is—
										(A)$5,000,000,000
				for 2009,
										(B)$5,000,000,000
				for 2010,
										(C)$10,000,000,000
				for 2011,
										(D)$10,000,000,000
				for 2012,
										(E)$10,000,000,000
				for 2013,
										(F)$10,000,000,000
				for 2014, and
										(G)except as
				provided in paragraph (4), zero thereafter.
										(2)Minimum
				allocations to StatesIn making allocations for each calendar
				year under subsection (e)(1), the Transportation Finance Corporation shall
				ensure that the amount allocated for qualified projects located in each State
				for such calendar year is not less than 1 percent of the total amount allocated
				for such year.
									(3)Carryover of
				unused issuance limitationIf for any calendar year the
				limitation amount imposed by paragraph (1) exceeds the amount of Build America
				bonds issued during such year, such excess shall be carried forward to one or
				more succeeding calendar years as an addition to the limitation imposed by
				paragraph (1) and until used by issuance of Build America bonds.
									(4)Issuance of
				small denomination bondsFrom the Build America bond limitation
				for each year, the Transportation Finance Corporation shall issue a limited
				quantity of Build America bonds in small denominations suitable for purchase as
				gifts by individual investors wishing to show their support for investing in
				America’s transportation infrastructure.
									(h)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the Transportation Finance
				Corporation reasonably expects—
										(A)at least 95
				percent of the proceeds of such issue are to be spent for 1 or more qualified
				projects within the 5-year period beginning on such date,
										(B)to incur a
				binding commitment with a State or third party to spend at least 10 percent of
				the proceeds of such issue, or to commence construction, with respect to such
				projects within the 12-month period beginning on such date, and
										(C)to proceed with
				due diligence to complete such projects and to spend the proceeds of such
				issue.
										(2)Rules regarding
				continuing compliance after 5-year determinationTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance, the
				Transportation Finance Corporation shall redeem all of the nonqualified bonds
				within 90 days after the end of such period. For purposes of this paragraph,
				the amount of the nonqualified bonds required to be redeemed shall be
				determined in the same manner as under section 142.
									(3)ReallocationIn
				the event the recipient of an allocation under subsection (g) after notice and
				a reasonable opportunity to take corrective action fails to demonstrate to the
				satisfaction of the Transportation Finance Corporation that its actions will
				allow the Transportation Finance Corporation to meet the requirements under
				this subsection, the Transportation Finance Corporation may redistribute the
				allocation meant for such recipient to other recipients.
									(i)Special rules
				relating to arbitrageA bond which is a part of an issue shall
				not be treated as a Build America bond unless, with respect to the issue of
				which such bond is a part, the Transportation Finance Corporation satisfies the
				arbitrage requirements of section 148 with respect to proceeds of the
				issue.
								(j)Recapture of
				portion of credit where cessation of complianceIf any bond which
				when issued purported to be a Build America bond ceases to be such a bond, the
				Transportation Finance Corporation shall pay to the United States (at the time
				required by the Secretary) an amount equal to the sum of—
									(1)the aggregate of
				the credits allowable under this section with respect to such bond (determined
				without regard to subsection (c)) for taxable years ending during the calendar
				year in which such cessation occurs and each succeeding calendar year ending
				with the calendar year in which such bond is redeemed by the Transportation
				Finance Corporation, and
									(2)interest at the
				underpayment rate under section 6621 on the amount determined under paragraph
				(1) for each calendar year for the period beginning on the first day of such
				calendar year.
									(k)Build America
				Bonds Trust Account
									(1)In
				generalThe following amounts shall be held in a Build America
				Bonds Trust Account by the Transportation Finance Corporation:
										(A)The proceeds from
				the sale of all bonds issued under this section.
										(B)The investment
				earnings on proceeds from the sale of such bonds.
										(C)The amount
				described in paragraph (2).
										(D)Any earnings on
				any amounts described in subparagraph (A), (B), or (C).
										(2)Appropriation
				of revenuesThere is hereby appropriated to the Build America
				Bonds Trust Account an amount equal to the lesser of—
										(A)the revenues
				resulting from the imposition of fees pursuant to section 13031 of the
				Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) for
				fiscal years beginning after September 31, 2008, or
										(B)$50,000,000,000.
										(3)Use of
				fundsAmounts in the Build America Bonds Trust Account may be
				used only to pay costs of qualified projects, redeem Build America bonds, and
				fund the operations of the Transportation Finance Corporation, except that
				amounts withdrawn from the Build America Bonds Trust Account to pay costs of
				qualified projects may not exceed the proceeds from the sale of Build America
				bonds described in subsection (e)(1).
									(4)Use of
				remaining funds in Build America bonds trust accountUpon the
				redemption of all Build America bonds issued under this section, any remaining
				amounts in the Build America Bonds Trust Account shall be available to the
				Transportation Finance Corporation to pay the costs of any qualified
				project.
									(5)Applicability
				of Federal lawThe requirements of any Federal law, including
				titles 23, 40, and 49 of the United States Code, which would otherwise apply to
				projects to which the United States is a party or to funds made available under
				such law and projects assisted with those funds shall apply to—
										(A)funds made
				available under the Build America Bonds Trust Account for similar qualified
				projects, including contributions required under subsection (l), and
										(B)similar qualified
				projects assisted by the Transportation Finance Corporation through the use of
				such funds.
										(6)InvestmentSubject
				to subsections (h) and (i), it shall be the duty of the Transportation Finance
				Corporation to invest in investment grade obligations such portion of the Build
				America Bonds Trust Account as is not, in the judgment of the Board of
				Directors of the Transportation Finance Corporation, required to meet current
				withdrawals. To the maximum extent practicable, investments should be made in
				securities that support infrastructure investment at the State and local
				level.
									(l)State
				contribution requirements
									(1)In
				generalFor purposes of subsection (e)(3), the State contribution
				requirement of this subsection is met with respect to any qualified project if
				the Transportation Finance Corporation has received from 1 or more States, not
				later than the date of issuance of the bond, written commitments for matching
				contributions of not less than 20 percent (or such smaller percentage as
				determined under title 23, United States Code, for such State) of the cost of
				the qualified project.
									(2)State matching
				contributions may not include Federal fundsFor purposes of this
				subsection, State matching contributions shall not be derived, directly or
				indirectly, from Federal funds, including any transfers from the Highway Trust
				Fund under section 9503.
									(m)Utilization of
				updated construction technology for qualified projectsFor
				purposes of subsection (e)(4), the requirement of this subsection is met if the
				appropriate State agency relating to the qualified project is utilizing updated
				construction technologies.
								(n)Other
				definitions and special rulesFor purposes of this
				section—
									(1)BondThe
				term bond includes any obligation.
									(2)Transportation
				finance corporationThe term Transportation Finance
				Corporation means the corporation established under section 302(a) of
				the Economic Recovery Act of
				2008.
									(3)Partnership; S
				corporation; and other pass-thru entities
										(A)In
				generalIn the case of a partnership, trust, S corporation, or
				other pass-thru entity, rules similar to the rules of section 41(g) shall apply
				with respect to the credit allowable under subsection (a).
										(B)No basis
				adjustmentIn the case of a bond held by a partnership or an S
				corporation, rules similar to the rules under section 1397E(i) shall
				apply.
										(4)Bonds held by
				regulated investment companiesIf any Build America bond is held
				by a regulated investment company, the credit determined under subsection (a)
				shall be allowed to shareholders of such company under procedures prescribed by
				the Secretary.
									(5)Credits may be
				strippedUnder regulations prescribed by the Secretary—
										(A)In
				generalThere may be a separation (including at issuance) of the
				ownership of a Build America bond and the entitlement to the credit under this
				section with respect to such bond. In case of any such separation, the credit
				under this section shall be allowed to the person who on the credit allowance
				date holds the instrument evidencing the entitlement to the credit and not to
				the holder of the bond.
										(B)Certain rules
				to applyIn the case of a separation described in subparagraph
				(A), the rules of section 1286 shall apply to the Build America bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
										(6)Credits may be
				transferredNothing in any law or rule of law shall be construed
				to limit the transferability of the credit or bond allowed by this section
				through sale and repurchase agreements.
									(7)ReportingThe
				Transportation Finance Corporation shall submit reports similar to the reports
				required under section 149(e).
									(8)Prohibition on
				use of highway trust fundNotwithstanding any other provision of
				law, no funds derived from the Highway Trust Fund established under section
				9503 shall be used to pay for credits under this section or for the
				administrative costs of the Transportation Finance
				Corporation.
									.
					(b)ReportingSubsection
			 (d) of section 6049 of the Internal Revenue Code of 1986 (relating to returns
			 regarding payments of interest) is amended by adding at the end the following
			 new paragraph:
						
							(9)Reporting of
				credit on Build America bonds
								(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(d) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
								(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
								(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
								.
					(c)Conforming
			 amendmentSection 54(c)(2) of the Internal Revenue Code of 1986
			 is amended by inserting section 54A, after subpart
			 C,.
					(d)Clerical
			 amendmentsThe table of sections for subpart H of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54A. Credit for holders of
				Build America
				bonds.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					302.Transportation
			 Finance Corporation
					(a)Recognition and
			 statusCongress grants consent and recognition to the
			 establishment by 2 or more State infrastructure banks (established under
			 section 610 of title 23, United States Code) of a multistate organization to be
			 known as the Transportation Finance Corporation (hereafter in
			 this section referred to as the Corporation). Additional State
			 infrastructure banks may join the Transportation Finance Corporation subsequent
			 to its establishment.
					(b)Functions of
			 CorporationThe Corporation—
						(1)is authorized to
			 issue Build America bonds for the financing of qualified projects as required
			 under section 54A of the Internal Revenue Code of 1986,
						(2)is authorized to
			 establish and operate the Build America Bonds Trust Account as required under
			 section 54A(k) of such Code,
						(3)is authorized to
			 act as a centralized entity to provide financing for qualified projects (as
			 defined in section 54A(f) of such Code),
						(4)may—
							(A)leverage
			 resources and stimulate public and private investment in transportation
			 infrastructure,
							(B)encourage States
			 to create additional opportunities for the financing of transportation
			 infrastructure,
							(C)perform any other
			 function the sole purpose of which is to carry out the financing of qualified
			 projects through Build America bonds, and
							(5)not later than
			 February 15 of each year shall submit a report to Congress describing the
			 activities of the Corporation for the preceding year.
						(c)Exemption from
			 taxes
						(1)In
			 generalThe Corporation, including its franchise, capital,
			 reserves, surplus, sinking funds, mortgages or other security holdings, and
			 income, shall be exempt from all taxation now or hereafter imposed by the
			 United States, by any territory, dependency, or possession thereof, or by any
			 State, county, municipality, or local taxing authority, except that any real
			 property of the Corporation shall be subject to State, territorial, county,
			 municipal, or local taxation to the same extent according to its value as other
			 real property is taxed.
						(2)Financial
			 obligationsBuild America bonds or other obligations issued by
			 the Corporation and the interest on or tax credits with respect to its bonds or
			 other obligations shall not be subject to taxation by any State, county,
			 municipality, or local taxing authority.
						(d)Construction
			 regarding recognition and status
						(1)In
			 generalNothing in this section shall be construed to establish
			 the Corporation as a department, agency, or instrumentality of the United
			 States Government, to establish the members of any governing board or the
			 officers and employees of the Corporation, as officers or employees of the
			 United States Government, or to subject the Corporation to the provisions of
			 title 31, United States Code.
						(2)United States
			 not obligatedThe deposit of Federal funds into the Build America
			 Bonds Trust Account established under section 54A(k) of the Internal Revenue
			 Code of 1986 shall not be construed as a commitment, guarantee, or obligation
			 on the part of the United States to any third party, nor shall any third party
			 have any right against the United States for payment solely by virtue of the
			 contribution. Any security or debt-financing instrument issued by the
			 Corporation shall expressly state that the security or instrument does not
			 constitute a commitment, guarantee, or obligation of the United States.
						BCommercial Truck
			 Fuel Savings
				311.Short
			 titleThis subtitle may be
			 cited as the Commercial Truck Fuel Savings Demonstration Act of
			 2008.
				312.FindingsCongress finds that—
					(1)diesel fuel
			 prices have increased more than 50 percent during the 1-year period between May
			 2007 and May 2008;
					(2)laws governing
			 Federal highway funding effectively impose a limit of 80,000 pounds on the
			 weight of vehicles permitted to use highways on the Interstate System;
					(3)the
			 administration of that provision in many States has forced heavy
			 tractor-trailer and tractor-semitrailer combination vehicles traveling in those
			 States to divert onto small State and local roads on which higher vehicle
			 weight limits apply under State law;
					(4)the diversion of
			 those vehicles onto those roads increases fuel costs because of increased
			 idling time and total travel time along those roads; and
					(5)permitting heavy
			 commercial vehicles, including tanker trucks carrying hazardous material and
			 fuel oil, to travel on Interstate System highways when fuel prices are high
			 would provide significant savings in the transportation of goods throughout the
			 United States.
					313.DefinitionsIn this subtitle:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of Transportation of a
			 State.
					(2)Covered
			 interstate system highway
						(A)In
			 generalThe term covered Interstate System highway
			 means a highway designated as a route on the Interstate System.
						(B)ExclusionThe
			 term covered Interstate System highway does not include any
			 portion of a highway that, as of the date of the enactment of this Act, is
			 exempt from the requirements of subsection (a) of section 127 of title 23,
			 United States Code, pursuant to a waiver under that subsection.
						(3)Interstate
			 systemThe term Interstate System has the meaning
			 given the term in section 101(a) of title 23, United States Code.
					314.Waiver of
			 highway funding reduction relating to weight of vehicles using Interstate
			 System highways
					(a)Prohibition
			 relating to certain vehiclesNotwithstanding section 127(a) of
			 title 23, United States Code, the total amount of funds apportioned to a State
			 under section 104(b)(1) of that title for any period may not be reduced under
			 section 127(a) of that title if a State permits a vehicle described in
			 subsection (b) to use a covered Interstate System highway in the State in
			 accordance with the conditions described in subsection (c).
					(b)Combination
			 vehicles in excess of 80,000 poundsA vehicle described in this
			 subsection is a vehicle having a weight in excess of 80,000 pounds that—
						(1)consists of a
			 3-axle tractor unit hauling a single trailer or semitrailer; and
						(2)does not exceed
			 any vehicle weight limitation that is applicable under the laws of a State to
			 the operation of the vehicle on highways in the State that are not part of the
			 Interstate System, as those laws are in effect on the date of enactment of this
			 Act.
						(c)ConditionsThis
			 section shall apply at any time at which the weighted average price of retail
			 number 2 diesel in the United States is $3.50 or more per gallon.
					(d)Effective date
			 and terminationThis section shall not remain in effect—
						(1)after the date
			 that is 2 years after the date of enactment of this Act; or
						(2)before the end of
			 that 2-year period, after any date on which the Secretary of
			 Transportation—
							(A)determines
			 that—
								(i)operation of
			 vehicles described in subsection (b) on covered Interstate System highways has
			 adversely affected safety on the overall highway network; or
								(ii)a
			 Commissioner has failed faithfully to use the highway safety committee as
			 described in section 316(2)(A) or to collect the data described in section
			 316(3); and
								(B)publishes the
			 determination, together with the date of termination of this section, in the
			 Federal Register.
							(e)Consultation
			 regarding termination for safetyIn making a determination under
			 subsection (d)(2)(A)(i), the Secretary of Transportation shall consult with the
			 highway safety committee established by a Commissioner in accordance with
			 section 316.
					315.GAO truck
			 safety demonstration reportThe Comptroller General of the United States
			 shall carry out a study of the effects of participation in the program under
			 section 314 on the safety of the overall highway network in States
			 participating in that program.
				316.Responsibilities
			 of StatesFor the purpose of
			 section 314, a State shall be considered to meet the conditions under this
			 section if the Commissioner of the State—
					(1)submits to the
			 Secretary of Transportation a plan for use in meeting the conditions described
			 in paragraphs (2) and (3);
					(2)establishes and
			 chairs a highway safety committee that—
						(A)the Commissioner
			 uses to review the data collected pursuant to paragraph (3); and
						(B)consists of
			 representatives of—
							(i)agencies of the
			 State that have responsibilities relating to highway safety;
							(ii)municipalities
			 of the State;
							(iii)organizations
			 that have evaluation or promotion of highway safety among the principal
			 purposes of the organizations; and
							(iv)the commercial
			 trucking industry; and
							(3)collects data on
			 the net effects that the operation of vehicles described in section 314(b) on
			 covered Interstate System highways have on the safety of the overall highway
			 network, including the net effects on single-vehicle and multiple-vehicle
			 collision rates for those vehicles.
					IVWorkforce
			 development
			401.Statewide and
			 local workforce investment systemsSection 137 of the Workforce Investment Act
			 of 1998 (29 U.S.C.
			 2872) is amended to read as follows:
				
					137.Authorization
				of appropriations
						(a)Youth
				activities
							(1)Fiscal year
				2009There is authorized to be appropriated and there is
				appropriated to carry out the activities described in section 127(a),
				$1,174,000,000 for fiscal year 2009.
							(2)Fiscal year
				2010There are authorized to be appropriated to carry out the
				activities described in section 127(a), such sums as may be necessary for
				fiscal year 2010.
							(b)Adult
				employment and training activities
							(1)Fiscal year
				2009There is authorized to be appropriated and there is
				appropriated to carry out the activities described in section 132(a)(1),
				$1,099,000,000 for fiscal year 2009.
							(2)Fiscal year
				2010There are authorized to be appropriated to carry out the
				activities described in section 132(a)(1), such sums as may be necessary for
				fiscal year 2010.
							(c)Dislocated
				worker employment and training activities
							(1)Fiscal year
				2009There is authorized to be appropriated and there is
				appropriated to carry out the activities described in section 132(a)(2),
				$1,945,000,000 for fiscal year 2009.
							(2)Fiscal year
				2010There are authorized to be appropriated to carry out the
				activities described in section 132(a)(2), such sums as may be necessary for
				fiscal year
				2010.
							.
			VHousing
			 provisions
			501.Insurance of
			 homeownership retention mortgages
				(a)Mortgage
			 insurance programTitle II of the National Housing Act (12 U.S.C.
			 1707 et seq.) is amended by adding at the end the following new section:
					
						257.Insurance of
				homeownership retention mortgages
							(a)Authority
								(1)In
				generalThe Secretary shall, subject only to the absence of
				qualified request for insurance under this section and to the limitations under
				subsection (e) of this section and section 531(a), make commitments to insure
				and insure any mortgage covering a 1- to 4-family residence that is made for
				the purpose of paying or prepaying outstanding obligations under an existing
				mortgage or mortgages on the residence if the mortgage being insured under this
				section meets the requirements of this section, as established by the
				Secretary, and of section 203, except as modified by this section.
								(2)Establishment
				and implementation of program requirementsThe Secretary shall
				establish program requirements and standards under this section and the
				Secretary shall implement such requirements and standards. The Secretary may
				establish and implement any requirements or standards through interim guidance
				and mortgage letters.
								(b)RequirementsTo
				be eligible for insurance under this section, a mortgage shall comply with all
				of the following requirements:
								(1)Owner occupied
				principal residence requirementThe residence to be covered by
				the mortgage insured under this section shall be occupied by the mortgagor as
				the principal residence of the mortgagor.
								(2)Lack of
				capacity to pay existing mortgage or mortgages
									(A)Borrower
				certificationThe mortgagor shall provide a certification to the
				originator of the mortgage that the mortgagor has not intentionally defaulted
				on the existing mortgage or mortgages.
									(B)Loss mitigation
				responsibilitiesThis section may not be construed to alter or in
				any way affect the responsibilities of any party (including the mortgage
				servicer) to engage in any or all loan modification or other loss mitigation
				strategies to maximize value to investors as established by any applicable
				contract.
									(3)Eligibility of
				mortgages by date of originationThe existing senior mortgage
				shall have been originated on before December 31, 2007.
								(4)Maximum loan to
				value ratio for new loansThe mortgage being insured under this
				section shall involve a principal obligation (including such initial service
				charges, appraisal, inspection, and other fees as the Secretary shall approve
				and including the mortgage insurance premium paid pursuant to subsection
				(d)(1)) in an amount not to exceed 90 percent of the current appraised value of
				the property. Section 203(d) shall not apply to mortgages insured under this
				section.
								(5)Required waiver
				of prepayment penalties and feesAll penalties for prepayment of
				the existing mortgage or mortgages, and all fees and penalties related to
				default or delinquency on all existing mortgage or mortgages, shall be waived
				or forgiven.
								(6)Required loan
				reduction
									(A)Reduction of
				indebtedness under existing senior mortgageThe amount of
				indebtedness on the existing mortgage or mortgages on the residence shall have
				been substantially reduce by such percentage as the Secretary may require, and
				such reduction shall at least be sufficient to—
										(i)provide for the
				refinancing of such existing mortgage or mortgages in an amount not greater
				than 90 percent of the current appraised value of the property involved;
										(ii)pay the full
				amount of the single premium to be collected pursuant to subsection (d)(1)
				(which shall be an amount up to 3.0 percent of the amount of the original
				insured principal obligation of the mortgage insured under this section and
				which shall serve as an additional reserve to cover possible loan losses);
				and
										(iii)pay the full
				amount of the loan origination fee and any other closing costs, not to exceed
				2.0 percent of the amount of the original insured principal obligation of the
				mortgage insured under this section.
										(B)Extinguishment
				of debt by refinancing
										(i)Required
				agreementAll existing holders of mortgage liens on the property
				involved shall agree to accept the proceeds of the insured loan as payment in
				full of all indebtedness under all existing mortgages, and all encumbrances
				related to such mortgages shall be removed. The Secretary may take such action
				as the Secretary considers necessary or appropriate to facilitate coordination
				and agreement between the holders of the existing senior mortgage and any
				existing subordinate mortgages, taking into consideration the subordinate lien
				status of such subordinate mortgages, to comply with the requirement under this
				subparagraph.
										(ii)Treatment of
				multiple mortgage liensIn addition to clause (i), the Secretary
				shall adopt 1 of the following approaches for all mortgages or such classes of
				mortgages as the Secretary may determine and may, from time to time,
				reconsider:
											(I)Fixed
				priceAs a requirement for participation in this program, all
				existing lien holders will agree to not provide any payment to subordinate lien
				holders other than such payment in accordance with a formula established by the
				Secretary as set forth in clause (iii); except that the Secretary may establish
				a short period within which first and subordinate lien holders may negotiate to
				extinguish all subordinate liens for compensation that may be different from
				the amount determined under such formula set forth in clause (iii).
											(II)Shared
				equityThe Secretary may require the mortgagor under a mortgage
				insured under this section to agree to share a portion of any future equity in
				the mortgaged property with holders of existing subordinate mortgages, in
				accordance with a formula for such shared equity established by the Secretary
				as set forth in clause (iii), except that payments of such shared equity may be
				made only after the Secretary recovers all amounts owed to the Secretary with
				respect to such mortgage pursuant to the program under this section (including
				amounts owed pursuant to paragraph (8)).
											(iii)FormulaIn
				determining a formula for determining any payments to subordinate lien holders
				pursuant to subclauses (I) and (II) of clause (ii), and in any reconsideration
				of such formula as the Secretary may from time to time undertake, the Secretary
				shall take into consideration the current market value of such liens.
										(iv)Voluntary
				programThis subparagraph may not be construed to require any
				holder of any existing mortgage to participate in the program under this
				section generally, or with respect to any particular loan.
										(v)Source of
				payments for subordinate loansAny amounts paid to holders of any
				existing subordinate mortgages in connection with the origination and insurance
				of a mortgage under this section shall derive only from—
											(I)the holder of the
				existing senior mortgage; or
											(II)in the case only
				of the shared equity approach under clause (ii)(II), the mortgagor under the
				mortgage insured under this section.
											(7)Required
				reduction of debt serviceThe debt service payments due under the
				mortgage insured under this section shall be in an amount that is substantially
				reduced from the debt service payments due under the existing mortgage or
				mortgages, which reduction may be achieved through a reduction of indebtedness,
				a reduction in the interest rate being paid, or an extension of the term of the
				mortgage, or any combination thereof.
								(8)Financial
				recovery to Federal government through exit premium
									(A)Subordinate
				lienThe mortgage shall provide that the Secretary shall retain a
				lien on the residence involved, which shall be subordinate to the mortgage
				insured under this section but senior to all other mortgages on the residence
				that may exist at any time, and which shall secure the repayment of the amount
				due under subparagraph (D).
									(B)No interest or
				payment during mortgageThe amount secured by the lien retained
				by the Secretary pursuant to subparagraph (A) shall not bear interest and shall
				not be repayable to the Secretary except as provided in subparagraph (D) of
				this paragraph.
									(C)Net proceeds
				available for exit premiumUpon the sale, refinancing, or other
				disposition of the residence covered by a mortgage insured under this section,
				any proceeds resulting from such disposition that remain after deducting the
				remaining insured principal balance of the mortgage insured under this section
				shall be available to meet the obligation under subparagraph (D).
									(D)Exit
				premiumUpon any refinancing of the mortgage insured under this
				section or any sale or disposition of the residence covered by the mortgage,
				the Secretary shall, subject to the availability of sufficient net proceeds in
				subparagraph (C), receive the greater of—
										(i)3
				percent of the amount of the original insured principal obligation of the
				mortgage; or
										(ii)a percentage of
				the portion of the net proceeds described in subparagraph (C), which shall
				be—
											(I)in the case of
				any refinancing, sale, or disposition occurring during the first year of the
				term of the mortgage, 100 percent of such net proceeds;
											(II)in the case of
				any refinancing, sale, or disposition occurring during the second year of the
				term of the mortgage, 80 percent;
											(III)in the case of
				any refinancing, sale, or disposition occurring during the third year of the
				term of the mortgage, 60 percent;
											(IV)in the case of
				any refinancing, sale or disposition occurring during the fourth year of the
				term of the mortgage, 40 percent;
											(V)in the case of
				any refinancing, sale, or disposition occurring during the fifth year of the
				term of the mortgage, 20 percent; and
											(VI)in the case of
				any refinancing, sale, or disposition occurring after the end of the fifth
				year, 0 percent.
											(E)Authority to
				prohibit new second liensThe Secretary may prohibit borrowers
				from granting a new second lien on the mortgaged property during the first 5
				years of the term of the mortgage insured under this section.
									(9)Documentation
				and verification of incomeIn complying with the FHA underwriting
				requirements under the program under this section, the mortgagee under the
				mortgage shall document and verify the income of the mortgagor in accordance
				with procedures and standards that the Secretary shall establish.
								(10)Fixed rate
				mortgageThe mortgage insured under this section shall bear
				interest at a single rate that is fixed for the entire term of the
				mortgage.
								(c)Flexible
				underwriting criteriaThe Secretary shall establish underwriting
				standards for mortgages insured under this section that—
								(1)ensure that each
				mortgagor under a mortgage insured under this section has a reasonable
				expectation of repaying the mortgage, taking into consideration the mortgagor’s
				income, assets, liabilities, payment history, and other applicable criteria;
				and
								(2)provide for the
				underwriter of the insured loan to provide such representations and warranties
				as the Secretary considers necessary or appropriate for the Secretary to
				enforce compliance with all underwriting and appraisal standards of the
				program.
								(d)PremiumsFor
				each mortgage insured under this section, the Secretary shall establish and
				collect—
								(1)at the time of
				insurance, a single premium payment in an amount up to 3.0 percent of the
				amount of the original insured principal obligation of the mortgage, which
				shall be paid from the proceeds of the mortgage being insured under this
				section, through the reduction of the amount of indebtedness on the existing
				senior mortgage required under subsection (b)(6)(A);
								(2)in addition to
				the premium under paragraph (1), annual premium payments in an amount up to
				1.50 percent of the remaining insured principal balance of the mortgage;
				and
								(3)an exit premium
				in the amount determined under subsection (b)(8), but which shall not be less
				than 3.0 percent of the original insured principal obligation of the mortgage,
				subject only to the availability of sufficient net proceeds from sale,
				refinancing, or other disposition of the property, as determined in subsection
				(b)(8).
								(e)Limitation on
				aggregate insurance authorityThe aggregate original principal
				obligation of all mortgages insured under this section may not exceed
				$300,000,000,000.
							(f)Enhancement of
				FHA capacityThe Secretary shall take such actions as may be
				necessary to—
								(1)contract for the
				establishment of underwriting criteria, automated underwriting systems, pricing
				standards, and other factors relating to eligibility for mortgages insured
				under this section;
								(2)contract for
				independent quality reviews of underwriting, including appraisal reviews and
				fraud detection, of mortgages insured under this section or pools of such
				mortgages; and
								(3)increase
				personnel of the Department as necessary to process or monitor the processing
				of mortgages insured under this section.
								(g)Monitoring of
				underwriting risk
								(1)Monitoring of
				designated underwritersThe Secretary shall monitor independent
				quality reviews as established pursuant to subsection (f)(2) to—
									(A)determine
				compliance of designated underwriters with underwriting standards;
									(B)determine rates
				of delinquency, claims rates, and loss rates of designated underwriters;
				and
									(C)terminate
				eligibility of designated underwriters that do not meet minimum performance
				standards as the Secretary may establish and implement.
									(2)Reports by
				oversight boardThe Secretary shall submit monthly reports to
				Congress identifying the progress of the program for mortgage insurance under
				this section, which shall contain the following information for each
				month:
									(A)The number of new
				mortgages insured under this section, including the location of the properties
				subject to such mortgages by census tract.
									(B)The aggregate
				principal obligation of new mortgages insured under this section.
									(C)The average
				amount by which the indebtedness on existing mortgages is reduced in accordance
				with subsection (b)(6).
									(D)The average
				amount by which the debt service payments on existing mortgages is reduced in
				accordance with subsection (b)(7).
									(E)The amount of
				premiums collected for insurance of mortgages under this section.
									(F)The claim and
				loss rates for mortgages insured under this section.
									(G)The race,
				ethnicity, gender, and income of the mortgagors, aggregated by geographic areas
				at least as specific as census tracts, except where necessary to protect the
				privacy of the borrower.
									(H)Any other
				information that the Secretary considers appropriate.
									(3)Report by
				inspector generalThe Inspector General of the Department of
				Housing and Urban Development shall conduct an annual audit of the program for
				mortgage insurance under this section to determine compliance with this section
				and program rules.
								(h)DefinitionsFor purposes of this section, the following
				definitions apply:
								(1)Existing
				mortgageThe term existing mortgage means, with
				respect to a mortgage insured under this section, a mortgage that is to be
				extinguished, and paid or prepaid, from the proceeds of the mortgage insured
				under this section.
								(2)Existing senior
				mortgageThe term existing senior mortgage means,
				with respect to a mortgage insured under this section, the existing mortgage
				that has superior priority.
								(3)Existing
				subordinate mortgageThe term existing subordinate
				mortgage means, with respect to a mortgage insured under this section,
				an existing mortgage that has subordinate priority to the existing senior
				mortgage.
								(i)SunsetThe
				authority of the Secretary to make any new commitment to insure any mortgage
				under this section shall terminate upon the expiration of the 2-year period
				beginning on the date of the enactment of the Economic Recovery Act of
				2008.
							.
				502.Study of
			 auction or bulk refinance program
				(a)StudyThe
			 Board of Governors of the Federal Reserve System (in this section referred to
			 as the Board of Governors), in consultation with the Secretary
			 of Housing and Urban Development, shall conduct a study of the need for and
			 efficacy of an auction or bulk refinancing mechanism to facilitate refinancing
			 of existing residential mortgages that are at risk for foreclosure into
			 mortgages insured under the mortgage insurance program under title II of the
			 National Housing Act. The study shall identify and examine various options for
			 mechanisms under which lenders and servicers of such mortgages may make bids
			 for forward commitments for such insurance in an expedited manner.
				(b)Content
					(1)AnalysisThe
			 study required under subsection (a) shall analyze—
						(A)the feasibility
			 of establish a mechanism that would facilitate the more rapid refinancing of
			 borrowers at risk of foreclosure into performing mortgages insured under title
			 II of the National Housing Act;
						(B)whether such a
			 mechanism would provide an effective and efficient mechanism to reduce
			 foreclosures on qualified existing mortgages;
						(C)whether the use
			 of an auction or bulk refinance program is necessary to stabilize the housing
			 market and reduce the impact of turmoil in that market on the economy of the
			 United States;
						(D)whether there are
			 other mechanisms or authority that would be useful to reduce foreclosure;
			 and
						(E)any other factors
			 that the Board of Governors considers relevant.
						(2)DeterminationsTo
			 the extent that the Board of Governors finds that a facility of the type
			 described in paragraph (1) is feasible and useful, the study shall—
						(A)determine and
			 identify any additional authority or resources needed to establish and operate
			 such a mechanism;
						(B)determine whether
			 there is a need for additional authority with respect to the loan underwriting
			 criteria included in section 257 of the National Housing Act or with respect to
			 the eligibility of participating borrowers, lenders, or holders of liens;
			 and
						(C)determine whether
			 such underwriting criteria should be established on the basis of individual
			 loans, in the aggregate, or otherwise to facilitate the goal of refinancing
			 borrowers at risk of foreclosure into viable loans insured under the National
			 Housing Act.
						(c)ReportNot
			 later than the expiration of the 60-day period beginning on the date of the
			 enactment of this Act, the Board of Governors shall submit a report regarding
			 the results of the study conducted under this section to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate. The report shall include a
			 detailed description of the analyses required under subsection (b)(1) and the
			 determinations made pursuant to subsection (b)(2), and shall include any other
			 findings and recommendations of the Board of Governors pursuant to the study,
			 including identifying various options for mechanisms described in subsection
			 (a).
				
